Citation Nr: 1826650	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from December 1965 to December 1969, including ten months in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in December 2012, in which the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied.  The Veteran's claims file is now in the jurisdiction of the RO in Winston-Salem, North Carolina.

In November 2017, a Board videoconference hearing was held before the undersigned.  The transcript from that hearing is in the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of PTSD; that the circumstances of his service are consistent with his reports of having survived being shot at while on his base and while building bunkers with fear of such attacks reoccurring; and that there is an etiological link between the PTSD and the in-service events. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the fully favorable decision on the matter of service connection for PTSD contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to the issue of entitlement to service connection for PTSD constitutes harmless error. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125.  Diagnoses of PTSD by health care professionals are presumed to be in accordance with applicable governing medical criteria. See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming fire.  Id. 

The Veteran has asserted through his testimony and statements of record that he experienced stressors while serving in Vietnam that made him fear for his life.  Specifically, the Veteran has repeatedly stated that while serving in Army engineer units he came under fire on several occasions and that each day he feared being killed in another attack.  This stressor is consistent with the places, types and circumstances of his service in Vietnam.  The record reflects that the Veteran served in Vietnam from February 1969 to December 1969, during which period his personnel records show he served with engineering units that provided combat support.  These records corroborate the Veteran's statements concerning the circumstances of his service.

The Veteran was provided with a VA psychological examination in October 2012.  The examining psychologist stated that the Veteran's claimed stressor was related to the Veteran's fear of hostile military or terror activity and was sufficient to satisfy criterion A for a diagnosis of PTSD, but the examiner subsequently stated that the Veteran did not meet all of the diagnostic criteria for PTSD.

While the evidentiary standard for establishing the occurrence of the stressor will be relaxed under 38 C.F.R. § 3.304(f)(3) only if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, in the context of a Compensation and Pension examination confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, the Veteran is not otherwise precluded from substantiating his claim under the general provisions of 38 C.F.R. § 3.304(f).  

In this regard, review of the Veteran's service medical records reveals that he had reported having nervous trouble in his December 1969 report of medical history obtained in connection with his service separation examination.  An August 1969 note indicates that the Veteran reported paranoid feelings and tension; he was seen by a psychiatrist who noted depression and a complaint of difficulty tolerating authority.  Review of the Veteran's service personnel records reveals that his performance went from being rated as excellent to unsatisfactory during his last few months of service (while he was in Vietnam).  Review of the Veteran's VA treatment records reveals that the Veteran was assigned a diagnosis of PTSD as early as March 2012; this diagnosis was rendered by a VA psychiatrist.  The Veteran was seen by a VA psychologist on September 30, 2013, who assigned a diagnosis of PTSD and specifically attributed the PTSD diagnosis to firefights and the Veteran's constant fear that he was going to die every night in Vietnam.  The Veteran subsequently participated in VA treatment for PTSD.  An October 2017 note indicates that the Veteran reported having dreams about being attacked and he underwent testing that indicated PTSD.  There is no evidence that the PTSD diagnoses in the Veteran's VA treatment records are not competent or credible, and therefore they are entitled to significant probative weight.  See Cohen, 10 Vet. App. at 139-40.

The Board notes that during the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-5, which utilizes altered criteria for diagnosing PTSD.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  However, a diagnosis of PTSD in conformity with the DSM-5 was provided by a VA psychologist in an August 2015 VA treatment record and therefore competent diagnoses under both sets of criteria are of record regardless.

In this case, the Board finds that at a very minimum, the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service.  The Veteran's VA treatment records are replete with diagnoses of PTSD under the DSM-IV and DSM-5, many of which were rendered by the Veteran's treating psychologist.  There is no reason to doubt the competence or credibility of the diagnosing mental health care providers in the Veteran's treatment records, particularly with respect to the opinion provided by a VA psychiatrist in March 2012, and that provided in September 2013 by the Veteran's treating psychologist.

For the foregoing reasons, the Board finds that the evidence is at least in equipoise that the Veteran's PTSD is related to the in-service stressor of coming under fire.  Entitlement to service connection for PTSD is therefore warranted under 38 C.F.R. § 3.304(f). 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


